SUPPLEMENT DATED July 1, 2013 To the variable annuity prospectuses of: Allianz VisionSM and Allianz Vision New YorkSM For Contracts issued on or after April 29, 2013, For Contracts issued from May 2, 2011 through April 26, 2013 and For Contracts issued on or prior to April 29, 2011 ISSUED BY Allianz Life Insurance Company of North America and Allianz Life Variable Account B or Allianz Life Insurance Company of New York and Allianz Life of NY Variable Account C This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. 1. Effective July 22, 2013, the following replaces information in the Fee Tables and section 7, Expenses – Rider Charge, for Allianz VisionSM and Allianz Vision New YorkSM Contracts issued on or after April 1, 2009 selecting Investment Protector on or after July 22, 2013 For Investment Protector the current rider charge is 1.30%. 2. Effective July 22, 2013, the following replaces information in section 11.b, Investment Protector – Target Value, for Allianz VisionSM and Allianz Vision New YorkSM Contracts issued on or prior to April 29, 2011; in section 11.c, Investment Protector – Target Value, for Allianz VisionSM and Allianz Vision New YorkSM Contracts issued on or after May 2, 2011 For Investment Protector with a rider effective date on or after July 22, 2013, the guarantee percentage that we apply to the Rider Anniversary Value to calculate the Target Value is 80%. 3. Effective August 19, 2013, for Allianz VisionSM and Allianz Vision New YorkSM Contracts issued on or prior to April 29, 2011, the following replaces information on the rider charge for Income Protector and Investment Protector in Appendix G We are increasing or decreasing the rider charge for the following versions of Income Protector and Investment Protector that we no longer offer. The benefit version identifier (for example, (08.09)) is located in your rider. Benefit Version Rider Issue Period Current Rider Charge New Rider Charge as of the first Quarterly Anniversary that occurs on or after August 19, 2013 Income Protector (08.09) July 22, 2009 through April 30, 2010 1.15% for single and 1.30% for jointLifetime Plus Payments Increased to 1.35% for single and 1.50% for joint Lifetime Plus Payments Income Protector (05.10) May 3, 2010 through April 29, 2011 This increase applies in all states except Illinois and Montana. Income Protector (05.11) May 2, 2011 through January 20, 2012(1) Income Protector (01.12) January 23, 2012(2) through April 27, 2012 1.20% for both single and joint Lifetime Plus Payments Increased to 1.40% for both single and joint Lifetime Plus Payments Income Protector (05.12) April 30, 2012 through July 20, 2012 This increase applies in all states except Illinois and Montana. Income Protector (07.12) July 23, 2012 through October 12, 2012 1.20% for both single and joint Lifetime Plus Payments Decreased to 1.10% for both single and joint Lifetime Plus Payments Investment Protector (08.09) July 22, 2009 through April 30, 2010 0.80% Increased to 1.15% Investment Protector (05.10) May 3, 2010 through January 20, 2012 0.90% Increased to 1.25% Investment Protector (01.12) January 23, 2012 through July 6, 2012 0.95% Increased to 1.30% (1)In all states except Oregon. In Oregon the rider issue period continued through February 21, 2012. (2)In all states except Oregon. In Oregon the rider issue period began on February 22, 2012. PRO-001-0713Page1of 2 (VSN-400, VSN-159, VSN-042 VNY-400, VNY-146, VNY-003) 4. Effective August 19, 2013 for Allianz VisionSM and Allianz Vision New YorkSM Contracts issued from May 2, 2011 through April 26, 2013, the following replaces information on the rider charge for Income Protector and Investment Protector in Appendix D We are increasing or decreasing the rider charge for the following versions of Income Protector and Investment Protector that we no longer offer. The benefit version identifier (for example, (08.09)) is located in your rider. Benefit Version Rider Issue Period Current Rider Charge New Rider Charge as of the first Quarterly Anniversary that occurs on or after August 19, 2013 Income Protector (05.11) May 2, 2011 through January 20, 2012(1) 1.15% for single and 1.30% for jointLifetime Plus Payments Increased to 1.35% for single and 1.50% for joint Lifetime Plus Payments This increase applies in all states except Illinois and Montana. Income Protector (01.12) January 23, 2012(2) through April 27, 2012 1.20% for both single and joint Lifetime Plus Payments Increased to 1.40% for both single and joint Lifetime Plus Payments Income Protector (05.12) April 30, 2012 through July 20, 2012 This increase applies in all states except Illinois and Montana. Income Protector (07.12) July 23, 2012 through October 12, 2012 1.20% for both single and joint Lifetime Plus Payments Decreased to 1.10% for both single and joint Lifetime Plus Payments Investment Protector (05.10) May 3, 2010 through January 20, 2012 0.90% Increased to 1.25% Investment Protector (01.12) January 23, 2012 through July 6, 2012 0.95% Increased to 1.30% (1)In all states except Oregon. In Oregon the rider issue period continued through February 21, 2012. (2)In all states except Oregon. In Oregon the rider issue period began on February 22, 2012. PRO-001-0713Page2of 2 (VSN-400, VSN-159, VSN-042 VNY-400, VNY-146, VNY-003)
